DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 07/27/2022, regarding the rejection of claims 1-14 under 35 U.S.C. 112(b) and U.S.C. 103 were found to be persuasive. Independent claim 1 has been amended to remove the term “strictly”, which overcomes the rejection under 35 U.S.C. 112(b). Independent claim 1 has been further amended to include “the propagation direction being oriented from the photocoagulation laser to the laser output, so that the photocoagulation laser is located upstream the laser output with respect to the propagation direction”, “an imager configured to acquire an image of the retina based on light transported from the retina to the imager, the light following the optical path from the laser output to an extraction point, the light exiting the optical path at the extraction point, the extraction point being located in the optical path downstream of the photocoagulation laser and upstream of the adaptive optics with respect to the propagation direction”, and “a first actuator being different from the adaptive optics, the first actuator being positioned in the optical path downstream of the adaptive optics with respect to the propagation direction”. Applicant argues that Takeda does not disclose “an imager configured to acquire an image of the retina based on light transported from the retina to the imager, the light following the optical path from the laser output to an extraction point, the light exiting the optical path at the extraction point, the extraction point being located in the optical path downstream of the photocoagulation laser and upstream of the adaptive optics with respect to the propagation direction” and “a first actuator being different from the adaptive optics, the first actuator being positioned in the optical path downstream of the adaptive optics with respect to the propagation direction”. Examiner agrees. No prior art was found teaching individually, or suggesting all of the features on the applicant’s invention as recited in independent claim 1 in combination with the recited steps and elements of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792